Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Sullivan, J.), rendered September 17, 1986, convicting him of robbery in the first degree and burglary in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The findings of the hearing court are entitled to great deference and should not be set aside unless clearly unsupported by the record (see, People v Prochilo, 41 NY2d 759; People v Yukl, 25 NY2d 585, cert denied 400 US 851; People v Hayes, 127 AD2d 607; People v Armstead, 98 AD2d 726). In the instant case, there was nothing suggestive about the photographic array consisting of six photographs of males of similar age, race, build, stature, and hairstyle (see, People v Reid, 137 AD2d 844; People v Campbell, 149 AD2d 719).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
Further, we find no basis for modifying the sentence imposed by the trial court (see, People v Suitte, 90 AD2d 80).
We have examined the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Bracken, J. P., Brown, Lawrence and Kooper, JJ., concur.